Case 1:17-cv-05507-AKH Document 36-20 Filed 01/18/19 Page 1 of 3




          EXHIBIT 19
                                                            Case 1:17-cv-05507-AKH Document 36-20 Filed 01/18/19 Page 2 of 3

                                                                                                  CIVIL COURT OF THE CITY OF NËW YORK, COUNTY OF                                                                                                         NEW YORK
                 cÀsg#         692s5                                                               cÀsE# 69?s5
                                                                                       |'                                                                                                                       uT rt{Dtx r{o.
Ltflto,                      14Nü79rit]                     4                         ß
                                                                                      a
                                                                      20J.4           .ltl
,.CIVIL COURT OF THE CITY Of                                NEW YOFK
                                                                                      ll
                                                                                      a
                                                                                                                        FM UNITED I,].C                                                                        P.tltlonar                              HOTISING PÀR'T
coUNTY           oF                   NBr   yoRX             Hous ING PÀR1'        ¡                                                                                                                                                     HOÎICE OF FETITION
                                                                                      ô                                                                rg¡lnrl                                                                              Xon'Prymrnl ol Rtnt
                                      5095.28
At¿OUf.¡T   CL   TMED   |                                                             I
                                                                                                 CLAI'DINNE FEI,I CIÀI.¡O
                                                                     L¡ndlorrt                                                                                                                                                                              DWEI,I,ING
                                                                                      a          2?   },i¡   16TI{ STRBET                                   APT. ]A                             R.rpondrnt (Ttn¡nt)
       FM UNITED LI,C                                                                            NEI"¡ YORIi NY
                                                                                      o
                                                                                      t
                                                                                                                                  10 01.1                                                                  Addr..¡                                                   ¡
                                      rg¡lnrt
                                                                       lan¡nl         I                                                                                                                                                                              g
                                                                                  üt                                                                                                                                                                                 J
            C!ÀUDTNNE FULICIÀNO
                                                                                  3a                                                                                                      nttpondtnt (Und.rt.ntñf l                                                  r
          27 W :I6TH fiTRET;']"                                                               Flttl drma ol Ttn¡nt ¡nd/or Undc¡trnant btlnl llctlllou¡ lnd unlno*n                                ptrton lnt.0drd
          N'IIW YORK Nr
                                                    AP'I'. 3À
                                                r.0 0 11.
                                                                  Undartrnañt     ö
                                                                                  i
                                                                                  t
                                                                                              brln¡ ln pormrtlon ot thi p¡rmlrr¡ h¡rcln dctcrlbrd.
                                                                                                                                                                                    to patlllon.r.
                                                                                                                                                                                                                                                                     it
                                                                                                                                                                                                                                                                     >
                                                                                  ¡                                                                                                                                                                                  o
                                                                                  tÌ,                         To   lhr rtlpondcnt(r) rbovr nrmrd ¡nd dr¡crlbtd, ln por¡¡r¡¡qn ol lhr prrm¡¡c¡ hr¡olfirr
                                                                                  '¡t                                                                                                                   d.rcrlb.d                             or   clrlmlng po¡¡r¡rlon
                 lroïtêt or      Ff,TtltoN_l¡or{_ÞAyxf xT
                                                                                  t                           lhàrôof   r                 lf   t-IiASt '|"^KIi NO'l-l(:[;    rh:rr unon thc ¿¡n¡¡c:icrl   verifictl prtirion of
                                                                                  €
                                     D¡{IEI,LTIIG                                 Þ                      F}I UNITED LLC
                                                                                  cü                                                             : r fH                                   201-4
                                                                                  c
                                                                                                                            drt'd t\6                     dry    of        ''i:PTEMBEI{              Thr prtltlonrr     p.yt      for   r   flnrr ludgamenr
                                                                                             ol avlcllon, .wr¡d8ìflSto thc prttilonrr potr.rr¡oñ ol prrmt¡ù1,¡d!¡crlbrd¡¡
                                                                                 gß                                                                                       foilorvr:
                                                                                  È
                                                                                  !             2? ¡t l.6.T.H STREET                                                                                              --* .ln-prrmllrl knovn
                                                                                                                                                                                                                  NEI^I YORI(
                                                                                                                                                                                                                                                     t. rñd loc¡t.d tt
                                                                                  t                                                                               côlnty ol                                                             ln tho   clty ol H.w york, r,
                                                                                             d.m.ndcd ln thr pðt¡t¡on.
                                                                                 Êj
                                                                                 :G
                                                                                  r.ì O
                                                                                             iAKE NortcE !,ro rhût drmùnd r¡ mrdc rn thr prtrrroñ ror
                                                                                                                                                      ludg.mrnr.lrrnlr you tor tà.
                                                                                 st
                                                                                 aL
                                                                                 C>
                                                                                             ¡urn of $           5095.28
                                                                                                                                                       wllh ¡nlcrctl trom tho datt rlld tum or prri th.rûol brc.m. duô
                                                                                 ÊU
                                                                                 oo          TAI(E NoTlcË       tl¡o    lhât wlTHlN FlvE oAYs       rtÌ.r rrrylcr     ot thtr Nor¡ci ol pot¡üon upon you, you
                        t*                                                       !E          rñurt rnrl¿ðr, .llhor orrlly brtoaa lha clürk ol thk Court               !l
                                                                                 eã
                                                                                 r!                                              County   of                     Nlll¡¡ YOAIi                        111     CtìN1rRE SIREET
                                                                                 Êr
                                                                                 oo
                                                                                 èÊ
                                                                                 rã
                                                                                 Êc
                                                                                 a-
                                                                                 9¡
                                                                                 å*
                                                                                 €E
                                                                                 ÔE
                                                                                 ¡È
                                                                                 r-
                                                                                 o'F
                                                                                 ¡¡õ
                                                                                 =E
                            Åhomsys lor Pet¡lionor                               zz
                                                                                 {<
                        2r2 966-6804 0R 431_1300

 53                  BoRAH. GoT.DSTEIN, AL.rSCHULER,                            EË
                         N,\HINs & GOIÞEL, P.C,
             377 ÞROÅOWAT NEWYOFK, NEWyORK 100133993                            Ëp
                                                                                                                    FELICIANO 0001
                                                                                                                                                  377 EROADWAY NEW YOÊK,          À¡EW   YORK   I@I339S3
                                                         Case 1:17-cv-05507-AKH Document 36-20 Filed 01/18/19 Page 3 of 3
                                                                                                                                                                           PETITION NON-PÂYüENT OF RENT

                                         cÀsE#          69255              ?0r4          rHE PETITIOT,/ OF            FM UN]TED LLC                                                       upon ¡ntormôtion snd bolißf ¡howr thál


  LrrNo                              ,4NiJ            7güil     4                     1. Palllioncr is lhe lendlord ¡nd                O h¡ N E R ot tho prrm¡ro¡.
                                                                                      ? Rt¡ÞondBnt(!) cLÀuDrNNe FELrclÀNo                                                                                                                      ¡r(rrr)
       CIVIL COUBT OF THE CITY OF NEW YOFK                                                   lGn0ntlr) in posrerrion ol coid premicer purruanl to ! roñ¡ål rgrGcmùnt                                                                       Ìhrrrln
                                                                                                                                                                                                       IN   WRT'f],NG
  COUNTY OF
                                 NEÌll   YoRK                HottsrNG lrÃ1ir                 roEponclônl prom¡led lo pry lo låndtord å3 rsnt t
                                                                                                                                                                24SO.O0
                                                                                                                                                                                                                          oåch month kr odv¡nco on
                                                                                             the                                                 ol cach month.
                                                                                                                         l's,t, DÀy
 AMOUNT CLAIMED          $               5095 .28                                     3, Rs!pondånt(s)                                                                                                    lhc Underlênrnl ol   lhmlorå¡rld tan¡nl(¡}.
                                                                          Landlord
                 I¡I'1 UNITED I,I,C;                                                  4.    Rcrpondcnl{s) arc nory in po$olrion of raid promirel. Said promiccl                 aro                                                     thÕ   r.lldtnc,
                                                                                               ol lh9 lùn¡nl(r) ãnd underlenanto ha¡oin,
                                         a0å,n sl
                                                                            ï0n¿nt    S     The prcmirel lrom which romovrl i! rought wc¡e rentsd for                                         DIÀ¡ULLTNG
          CLÀI'DÍ NN¡I FETTC]IÀNO                                                                                                                                                                                                             purpÞfct
                                                                                                and r¡e de¡cribed     s¡ lollovr¡;      ArL  Roo¡'ls                                                  ArT                     3À   ln bulld¡ng known ¡t
          2'7 V] 76TH STREI.:T                      AFT.3A                                                                 27 w L6Trl SÎREET         t¡turtèd                   wlrh thô lrrrltor¡dl luri¡dlctioñ ol thû Clvll Cosrt ot
          NË!Ù YORX      NY                    10011                Und€rlenañì                 Nsw York, County      of                         NËl,i YORK
                                                                                      8.    Pur¡u¡nt to råld rg            t lhåro w¡t duo lrqm rcrpondenl tenrnf(r), lho fum            ot                       .$5095.28
                                                                                               in rent*fad ¡                nl   rr   lollows:
                          P€TITION NOfiI.PAYMEfi¡T                                           245o. oo    ISæ                            2450.    Cû             /.ItrL14              r5.00          /.nJìi¡1.4                L80..ttì          /LEGÆ,

                                     D!\'ÈLLTNG                                                                                                                                                                                                  FeÊ5
NOï|CE   OF
PE"rlTrON SEFVçD       ON                                            Z0-*
NOrrcEoF                                                                                                                                    n¡ nt{t
                          ON--...--.---.-..--.-.-------20
                                                                                                                                                      )         ÈY 3 D.è.Y NOI'ICI' IN WRITING ÀND ÍNCORIIOF"ATEI)
PETITIO¡\' Ê€"f URNEO                                                     _
NOtrÇE OF                                                                                                                                  ¡'IUREIN,      À
                                                                                                                                                     VIITH PROOF OF SERVICT: ]I..S ÀNNDXED I]ERËTO.
                                                                                                                                                              COPY
PElrïtoN lsstJEo oN                                                  2õ              I                                      lhs psymentr lhorsol ! nd cont¡nur in pouorrlon of lho prânltð¡ rlthout pGrmlrrlon ¡ftcr dolrulflng
                                                                                     s                                                               I mult¡plc dxcllln! lnd pur¡urnl to lhc Hou¡lng Hâtntcnlncr Cod. Artlclt ¡l
TENANÍ    APPEAFIS ON                                                20   _*_               lhorc ir                                                             ! currrnlly ¡tlcctlvc rôglttrrtion rtrlômrnt on illü crllh lho Oílc¡
                                Bul låìls lo   &nôwor                                       ol Codc Enlorcemeot which d8t¡gnsler lhe mcnaging agont named bolow, s nåturül porion oyrr 21 y.ttt ot rgr, to bo ln contrctl of tnc
                                                                                            rôtpon¡ible lor lhå mr¡ntonañcc Í oporåt¡ûn ol lhà d*elllng,
ADrwsr   ¡Ð                                                                                                                                                                ( 212 )    ti37-4800 MDR# 139818
                                     -
                                                                                            ÄGANT-                 ANDRËso REYÄroSo                      3 NÊw yonri pr,AzÀ le'r'HFL Naryo&K. ñy l0¿¿lr-l
                                                                                               1.0 .   7.rhe êpartrnent is not subjecl L.' the New york ci.ty Èlnerrgency Housing Rent.
                                                                                                                                                                                           '     I
SET FOF ÎRIAL ON                                                     20_                                 controL l,air¡ or thê Rent stabiriuäti.on Lau of 1969,as rqnended,þecause the
                                                                                                         buiJ-ding of which the subjecr apartmenh is a par:c,was conpleted afÈer
LANÞLORO NOÍIFIED                                                    20_                                 January J-,L9'14 and a nevr cer:tificate of occupancy was issued by the
                                                                                                         DepartmenL of Iruildings.
Sultlclency of   tnrmr   rotârrad.

          TO COURT                                                                   AGEiIT
                                                                                     VyHEREFORE        Pslllioncr roquoll¡ r tlnrl fudgmrnl rgalnrl rrrpondrnl{r) tor thr rúnt drma¡d¡d hrr.ln, plur lnlrr.tt, ewrrdlng po.r.rt¡on o
              RAISES                                                   ISSUE,        lbc   prcñlltl    to politionsr lendlord, anddirlcllng lhc ltrurnc¡ ol r wa¡r¡nl lo r.movü rcapondan(¡) rrom potÚtrlon ol thr prcml¡.t logrlhrr
                                                                                     wlth Èo¡lü rnd dirburromrntr ot thi¡         procecdlng.                        s/r.t/L4            Fl{ UNITED LLC
                                                                                           DATEIT:                  9/T:7/)"4                                                                      OF
                                                                                                                                                                            STÂIE OF NEW YOSK, COUNTY                NEW YORK
                                                                 Judgt
                                                                                         Thc Undrrrlgnad ¡llirm¡ undrr ponally ol perlury lhrl hr b onr ol lh! lllornry¡ lor thr P.tll¡ontr; thrt hr h¡r rild tho tor.eolog ptllllo,
                             Aüom€ys lor P€tltlonor                                      rnd knowt lht conlgntr thertõti that ttl. .rmË ¡rt ln¡c to hh own knolvlcrtgü lxcrpt lt to í'ltttatt tt|lad uÞon lnlormrtlon tnd b.llrt; rn(
                       2L2 966-6804 0R 431"-L300                                         ¡r lo lho¡c mttlrr¡ ha bcll¡v¡r thrm lo br lruo.
                 FORAH, GOLDSTfl N, ALTSCHULËR.
                                                                                         Ïho groundr of drpon.nt'r boll¡l ¡¡ lo .ll mlttrm nol ¡tttôd upon doponrnt,r knowbdgc Í. tr                                         llcordr
                     NAI{INS A GOIDEL. P.C.                                              provld.d bt gitltloõrr¡ tl¡ .gonlr rnd/or omploy!.r ånd cont.lñ.d ¡n thr lllc tn lh.
 5,1    377 AROADWAy. NEW YOBK. NÉW YORK rOOl33993
                                                                                                                FELICIANOlr mrdrpurru.nt
                                                                                         rilornry'r ofllcr. Thh v¡rlllcrtlon   0002          to tht pÌoyl.¡on¡ otRpApL lal.
                                                                                                                                                                                             DAVTD
